 
Exhibit 10.1


 
UNITED STATES DISTRICT COURT
 
MIDDLE DISTRICT OF NORTH CAROLINA
 


In re KRISPY KREME DOUGHNUTS, INC. SECURITIES LITIGATION
 
 
This Document Relates To:
 
ALL ACTIONS.
 
WILLIAM DOUGLAS WRIGHT and JUDY WOODALL,
 
Plaintiffs,
 
vs.
 
KRISPY KREME DOUGHNUTS, INC, et al.,
 
Defendants.
 
 
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
No. 1:04-CV-00416
 
No. 1:04-CV-00832





 
STIPULATION AND AGREEMENT OF CLASS AND DERIVATIVE SETTLEMENT
 






 


--------------------------------------------------------------------------------




This Stipulation and Agreement of Class and Derivative Settlement (the
“Stipulation”), dated as of October 30, 2006, is made and entered into pursuant
to Rules 23 and 23.1 of the Federal Rules of Civil Procedure and contains the
terms of a settlement (the “Settlement”) (a) between the Class Settling
Defendants and the Class Lead Plaintiffs, on behalf of themselves and Members of
the Settlement Class in In re Krispy Kreme Doughnuts, Inc. Securities
Litigation, No. 1:04-CV-00416, pending in the United States District Court, for
the Middle District of North Carolina (the “Court”); and (b) among the
Derivative Settling Defendants and the Derivative Lead Plaintiffs and Krispy
Kreme, acting with approval of its Special Committee, in connection with Wright
v. Krispy Kreme Doughnuts, Inc. Derivative Litigation, Case No. 04CV00832, also
pending in the Court.
 
The Stipulation is intended by the Class Lead Plaintiffs and Derivative Lead
Plaintiffs, on the one hand, and the Class Settling Defendants and Derivative
Settling Defendants, on the other hand, to fully, finally and forever resolve,
discharge and settle the Released Class Claims against the Class Settling
Defendants and Released Derivative Claims against the Derivative Settling
Defendants, upon and subject to the terms and conditions hereof and subject to
the approval of the Court.
 

I.  
THE CLASS ACTION AND THE DERIVATIVE ACTION

 
On and after May 12, 2004, sixteen class actions were filed in the Court
alleging violations of the federal securities laws on behalf of purchasers of
Krispy Kreme securities during a defined period of time. On November 8, 2004,
all of these class actions were consolidated into the Class Action.
 
On October 6, 2004, the Court appointed the Class Lead Plaintiffs and approved
their selection of Class Lead Counsel and McDaniel & Anderson LLP as liaison
counsel.
 
The operative complaint in the Class Action is the Second Amended Class Action
Complaint for Violation of the Federal Securities Laws filed May 23, 2005.
 

-1-

--------------------------------------------------------------------------------





 
On May 27, 2004 and on June 21, 2004, pursuant to N.C. Gen. Stat. §55-7-42,
Derivative Plaintiffs Woodall and Wright made a demand on the Board of Directors
of Krispy Kreme to commence an action against certain current and former
directors and officers of Krispy Kreme for breaching their fiduciary duties in
connection with the approval of and accounting for certain transactions between
Krispy Kreme and certain of its franchisees, including former Krispy Kreme
directors (“Wright and Woodall Demand”). On July 30, 2004, Derivative Plaintiff
Andrews made a similar demand on the Board of Directors.
 
On September 1, 2004, Krispy Kreme responded to the Wright and Woodall Demand by
authorizing the “creation of a framework for the independent investigation of
the matters raised” in the Wright and Woodall Demand.
 
On and after September 14, 2004, three derivative actions, including an action
by Derivative Plaintiffs Wright and Woodall, were filed in the Court alleging
breach of fiduciary duty to Krispy Kreme shareholders, actual and/or
constructive fraud, negligence and/or gross negligence, and unfair and deceptive
trade practices by the Derivative Defendants.
 
On October 27, 2004, Krispy Kreme filed a motion to stay the Wright and Woodall
Demand pursuant to North Carolina Business Corporation Act §55-7-43. According
to the papers filed in support of the motion, on October 4, 2004, the Board of
Directors of Krispy Kreme had created a Special Committee consisting of
independent outside and non-management directors to investigate the matters
raised in the Wright and Woodall Demand.
 
On July 12, 2005, all of the three derivative actions were consolidated into the
Derivative Action.
 
On October 28, 2005, the Court appointed Derivative Lead Plaintiffs and their
choice of counsel.
 

-2-

--------------------------------------------------------------------------------





 

II.  
SETTLING DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY

 
The Settling Defendants have denied and continue to deny each and all of the
claims and contentions alleged by the Class Lead Plaintiffs and the Derivative
Lead Plaintiffs in the Class Action and Derivative Action. The Settling
Defendants expressly have denied and continue to deny all charges of wrongdoing
or liability against them or any of them arising out of any of the conduct,
statements, acts or omissions alleged, or that could have been alleged, in the
Actions. The Settling Defendants also have denied and continue to deny, inter
alia, the allegations that the Class Lead Plaintiffs, Settlement Class Members
or Krispy Kreme have suffered damage, that the prices of Krispy Kreme securities
were artificially inflated by reason of alleged misrepresentations,
non-disclosures or otherwise, or that the Class Lead Plaintiffs, the Settlement
Class Members or Krispy Kreme were harmed by any of the conduct alleged in the
Actions.
 
Nonetheless, the Settling Defendants have concluded that further conduct of the
Actions would be protracted, expensive, and distracting and that it is desirable
that the Actions be fully and finally settled in the manner and upon the terms
and conditions set forth in this Stipulation. The Settling Defendants also have
taken into account the uncertainty and risks inherent in any litigation,
especially in complex cases like the Actions. The Settling Defendants have,
therefore, determined that it is desirable that the Actions be settled in the
manner and upon the terms and conditions set forth in this Stipulation.
 
Neither this Stipulation nor any document referred to herein nor any action
taken to carry out this Stipulation is, may be construed as or may be used as an
admission by or against the Settling Defendants, or any of them, of any fault,
wrongdoing or liability whatsoever. Entering into or carrying out this
Stipulation (or the Exhibits hereto) and any negotiations or proceedings related
thereto shall not in any event be construed as, or be deemed to be evidence of,
an admission or
 

-3-

--------------------------------------------------------------------------------



concession with regard to plaintiffs’ claims or contrary to the Settling
Defendants’ denials and defenses, and shall not be offered by any of the
Settling Parties or Settlement Class Members or received in evidence in any
action or proceeding in any court, administrative agency or other tribunal for
any purpose whatsoever other than to enforce the provisions of this Stipulation
(and the Exhibits hereto) or the provisions of any related agreement or release,
or in any subsequent action against or by the Settling Defendants to support a
defense of res judicata, collateral estoppel, release or other theory of claim
or issue preclusion or similar defense.
 

III.  
CLAIMS OF THE CLASS LEAD PLAINTIFFS AND THE DERIVATIVE LEAD PLAINTIFFS AND
BENEFITS OF SETTLEMENT

 
The Class Lead Plaintiffs and the Derivative Lead Plaintiffs believe that the
claims asserted in the Actions have merit. However, counsel for the Class Lead
Plaintiffs and the Derivative Lead Plaintiffs recognize and acknowledge the
expense and length of continued proceedings necessary to prosecute the Actions
against the Defendants through trial and appeal. Counsel for the Class Lead
Plaintiffs and the Derivative Lead Plaintiffs also have taken into account the
uncertain outcome and the risk of any litigation, especially in complex actions
such as the Actions, as well as the difficulties and delays inherent in such
litigation. Counsel for the Class Lead Plaintiffs and the Derivative Lead
Plaintiffs also are mindful of the inherent problems of proof of, and possible
defenses to, the violations asserted in the Actions. Counsel for the Class Lead
Plaintiffs believe that the Settlement set forth in this Stipulation confers
substantial benefits upon and is in the best interests of the Settlement Class.
Counsel for the Derivative Lead Plaintiffs and the Special Committee believe
that the Settlement set forth in this Stipulation confers substantial benefits
upon and is in the best interest of Krispy Kreme.
 

-4-

--------------------------------------------------------------------------------





 

IV.  
TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

 
NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the Class Lead
Plaintiffs (for themselves and the Settlement Class Members), the Derivative
Lead Plaintiffs and Krispy Kreme acting through the Special Committee, and the
Settling Defendants, by and through their respective counsel or attorneys of
record, that, subject to the approval of the Court, the Actions, and the
Released Claims, shall be finally and fully compromised, settled and released,
and the Actions shall be dismissed with prejudice, upon and subject to the terms
and conditions of the Stipulation, as follows.
 

1.  
Definitions

 
As used in the Stipulation the following terms have the meanings specified
below:
 
1.1  “Actions” means collectively the Class Action and the Derivative Action.
 
1.2  “AISLIC” means American International Specialty Lines Insurance Company.
 
1.3  “Authorized Claimant” means any Settlement Class Member whose claim for
recovery has been allowed pursuant to the terms of the Stipulation.
 
1.4  “Bar Order” means the language in the Judgments that shall permanently and
forever bar claims as provided for in 15 U.S.C. §78u-4(f)(7) and under state and
federal law and as set forth in ¶¶4.7 and 4.8.
 
1.5  “Barred Persons” means and includes the Settling Parties, Livengood, any
individual who is, may be, or claims to be an insured under any of the Excess
Insurance Policies or who otherwise claims to have an interest in any of the
Excess Insurance Policies, including any interest alleged to arise by reason of
a claim against an insured under such policies.
 
1.6  “Claimant” means any Class Member who submits a Proof of Claim and Release
in such form and manner, and within such time, as the Court shall prescribe.
 

-5-

--------------------------------------------------------------------------------





 
1.7  “Claims Administrator” means the firm of Gilardi & Co. LLC, P.O. Box 5100,
Larkspur, CA 94977-5100, Telephone: 1-800-654-5763, www.gilardi.com.
 
1.8  “Class Action” means In re Krispy Kreme Doughnuts, Inc. Securities
Litigation, Case No. 1:04-CV-00416, pending in the United States District Court
for the Middle District of North Carolina, which consolidated sixteen class
actions by order dated November 8, 2004: . In re Krispy Kreme Doughnuts, Inc.
Securities Litigation (originally Eastside Investors v. Krispy Kreme Doughnuts,
Inc.), Case No. 1:04-CV-00416; Alan Platek v. Krispy Kreme Doughnuts, Inc., Case
No. 1:04-CV-00427; Jones v. Krispy Kreme Doughnuts, Inc., Case No.
1:04-CV-00458; Pompano Beach Police & Firefighters Retirement System v. Krispy
Kreme Doughnuts, Inc., Case No. 1:04-CV-00476; Rickard v. Krispy Kreme
Doughnuts, Inc., Case No. 1:04-CV-00465; Rogers v. Krispy Kreme Doughnuts, Inc.,
Case No. 1:04-CV-00493; Melloment v. Krispy Kreme Doughnuts, Inc., Case No.
1:04-CV-00510; Trowbridge v. Krispy Kreme Doughnuts, Inc., Case No.
1:04-CV-00515; Wade v. Krispy Kreme Doughnuts, Inc., Case No. 1:04-CV-00516; Tam
v. Krispy Kreme Doughnuts, Inc., Case No. 1:04-CV-00519; Felgoise v. Krispy
Kreme Doughnuts, Inc., Case No. 1:04-CV-00526; Lindenbaum v. Krispy Kreme
Doughnuts, Inc., Case No. 1:04-CV-00527; Millwood v. Krispy Kreme Doughnuts,
Inc., Case No. 1:04-CV-00528; Orlov v. Krispy Kreme Doughnuts, Inc., Case No.
1:04-CV-00553; Steele v. Krispy Kreme Doughnuts, Inc., Case No. 1:04-CV-00569;
and Nichols v. Krispy Kreme Doughnuts, Inc., Case No. 1:05-CV-00042.
 
1.9  “Class Defendants” means Krispy Kreme, the Class Individual Defendants and
PwC.
 
1.10  “Class Escrow Agent” means Lerach Coughlin Stoia Geller Rudman & Robbins
LLP, or its successor in interest.
 

-6-

--------------------------------------------------------------------------------





 
1.11  “Class Individual Defendants” means Scott A. Livengood (“Livengood”), John
Tate (“Tate”), Randy Casstevens (“Casstevens”), Michael Phalen (“Phalen”), and
John N. McAleer (“McAleer”).
 
1.12  “Class Lead Counsel” means Joy Ann Bull, Lerach Coughlin Stoia Geller
Rudman & Robbins LLP, 401 B Street, Suite 1700, San Diego, CA 92101 and Patrick
J. Coughlin, Shawn A. Williams, Lerach Coughlin Stoia Geller Rudman & Robbins
LLP, 100 Pine Street, Suite 2600, San Francisco, CA 94111.
 
1.13  “Class Lead Plaintiffs” means Pompano Beach Police & Fire Fighters
Retirement System, Alaska Electrical Pension Fund, City of St. Clair Shores
Police and Fire Retirement System, City of Sterling Heights General Employee
Retirement System and Jason Hennessy.
 
1.14  “Class Settlement Fund” means the total settlement consideration of $75
million and includes the following components: principal amount of $39,167,000
in cash, plus any interest earned thereon; the Krispy Kreme Settlement Stock;
and the Krispy Kreme Settlement Warrants. The Class Settlement Fund will be paid
pursuant to ¶¶2.1 to 2.7 below.
 
1.15  “Class Settling Defendants” means Krispy Kreme, Tate, Casstevens, Phalen,
McAleer, PwC, and Livengood.
 
1.16  “Defendants” means the Class Defendants and Derivative Defendants.
 
1.17  “Derivative Action” means Wright v. Krispy Kreme Doughnuts, Inc., Case No.
04CV00832, pending the United States District Court for the Middle District of
North Carolina, which consolidated three derivative actions by Order dated July
12, 2005: Wright v. Krispy Kreme Doughnuts, Inc., et al., Case No. 04CV00832;
Blackwell v. Krispy Kreme Doughnuts, Inc., et al., Case No. 05CV00450; and
Andrews v. Krispy Kreme Doughnuts, Inc., et al., Case No. 05CV00461.
 

-7-

--------------------------------------------------------------------------------





 
1.18  “Derivative Counsel” means Lawrence D. McCabe, Murray, Frank & Sailer,
LLP, 275 Madison Avenue, Suite 801, New York, New York 10016; Eric L. Zagar,
Schiffrin & Barroway, LLP, 280 King of Prussia Road, Radnor, Pennsylvania 19087;
S. Ranchor Harris, Wilson & Iseman, LLP, 110 Oakwood Drive, Suite 400,
Winston-Salem, North Carolina 27103; and Bruce G. Murphy, The Law Offices of
Bruce G. Murphy, 265 Llwyd’s Lane, Vero Beach, Florida 32963.
 
1.19  “Derivative Defendants” means Tate, Casstevens, the Non-Contributing
Derivative Defendants, and Livengood.
 
1.20  “Derivative Settling Defendants” means Tate, Casstevens, and the
Non-Contributing Derivative Defendants. It is the express intent of the Parties
that Livengood is not a Derivative Settling Defendant for purposes of this
Stipulation.
 
1.21  “Derivative Lead Plaintiffs” means William Douglas Wright and Judy
Woodall.
 
1.22  “Effective Date” means the first date by which all of the events and
conditions specified in ¶7.1 of the Stipulation have been met and have occurred.
 
1.23  “Excess Insurers” means the insurance companies that issued the directors
and officers excess insurance policies to Krispy Kreme as set forth in Exhibit D
hereto (Excess Insurance Policies”). Excess Insurers are: RLI Insurance Company,
Ace American Insurance Company, St. Paul Mercury Insurance Company, Allied World
Assurance Company (US) Inc., Philadelphia Indemnity Insurance Company, and
Landmark American Insurance Company. Liberty Mutual Insurance Company is not a
party to the Settlement and is not an Excess Insurer for purpose of this
Stipulation.
 
1.24  “Final” means when the last of the following has occurred with respect to
the Judgments: (a) the date of final affirmance on an appeal of the Judgments,
the expiration of the time for a petition for or a denial of a writ of
certiorari to review the Judgments and, if certiorari is
 

-8-

--------------------------------------------------------------------------------



granted, the date of final affirmance of the Judgments following review pursuant
to that grant; or (b) the date of final dismissal of any appeal from the
Judgments or the final dismissal of any proceeding on certiorari to review the
Judgments; or (c) if no appeal is filed, the expiration date of the applicable
time for the filing or noticing of any appeal from the Judgments. Any proceeding
or order, or any appeal or petition for a writ of certiorari, pertaining solely
to any Plan of Allocation and/or application for or award of attorneys’ fees or
expenses, shall not in any way delay or preclude the Judgments from becoming
Final.
 
1.25  “Judgments” means the final judgments to be rendered by the Court in the
Actions, substantially in the forms attached hereto as Exhibits B and C.
 
1.26  “Krispy Kreme” means Krispy Kreme Doughnuts Inc.
 
1.27  “Krispy Kreme Settlement Stock” means the freely tradable shares of Krispy
Kreme common stock that will be issued and delivered in accordance with ¶2.6
hereof.
 
1.28  “Krispy Kreme Settlement Warrants” means the freely tradable warrants for
shares of Krispy Kreme common stock that will be issued, registered and
delivered in accordance with ¶2.7 and Exhibit E hereof.
 
1.29  “Measurement Price” means the average of the daily Closing Prices for each
trading day of Krispy Kreme common stock for the ten-trading day period
commencing on the fifth trading day next preceding the date Krispy Kreme files
its Form 10-K for Fiscal Year 2006. The Closing Price for each day (“Closing
Price”) shall be the last reported sales price for Krispy Kreme common stock on
the New York Stock Exchange.
 
1.30  “Non-Contributing Derivative Defendants” means, collectively, Erskine
Bowles, Mary Davis Holt, William T. Lynch, Jr., John N. McAleer, Robert L.
McCoy, Robert S. McCoy, Jr., James H. Morgan, R. Frank Murphy, Dr. Su Hua
Newton, Michael C. Phalen, Robert L. Strickland,
 

-9-

--------------------------------------------------------------------------------



Togo D. West, Jr., Frank E. Guthrie, Joseph A. McAleer, Jr., Steven D. Smith,
John McAleer Orrell, Arlington Doughnut Company, L.L.C., Euless Doughnut
Company, L.L.C., Frisco Doughnut Company, L.L.C., Grapevine Doughnut Company,
LLC., Greater DFW Doughnuts, Inc., Greater DFW Doughnuts, L.L.P., Hulen St.
Doughnut Company L.L.P., North Texas Doughnuts, L.P., Old Towne Doughnut
Company, LLP., Phillips R.S. Waugh, Jr., and Dough-Re-Mi Company, Ltd.
 
1.31  “Person” means an individual, corporation, limited liability corporation,
professional corporation, limited liability partnership, partnership, limited
partnership, association, joint stock company, estate, legal representative,
trust, unincorporated association, government or any political subdivision or
agency thereof, and any business or legal entity and their spouses, heirs,
predecessors, successors, representatives, or assignees.
 
1.32  “Plan of Allocation” means a plan or formula of allocation (to be
described in the notice to be sent to Class Members) of the Settlement Fund
whereby the Settlement Fund shall be distributed to Authorized Claimants after
payment of expenses of notice and administration of the Settlement, Taxes and
Tax Expenses and such attorneys’ fees, expenses and interest and amounts to the
Class Lead Plaintiffs as may be awarded by the Court. Any Plan of Allocation is
not part of the Stipulation and Defendants shall have no responsibility or
liability with respect thereto.
 
1.33  “PwC” means PricewaterhouseCoopers LLP, and its predecessors, successors,
and related entities, and each of their past, present or future partners,
principals, members, directors, officers, employees, contractors, attorneys,
successors, agents, or insurers, and the heirs, executors, administrators,
assigns and successors of each of them, whether now known or unknown.
 
1.34  “Released Claims” means, collectively, the Released Class Claims and the
Released Derivative Claims, as defined below.
 

-10-

--------------------------------------------------------------------------------





 
1.35  “Released Class Claims” means all claims, including Unknown Claims,
demands, rights, liabilities and causes of action, arising out of, relating to,
or in connection with, the purchase or acquisition of Krispy Kreme securities
during the Settlement Class Period, that have been or could have been asserted
by any Class Lead Plaintiff or Member of the Settlement Class in the Class
Action against the Class Settling Defendants, the Excess Insurers, AISLIC or
their past or present subsidiaries, parents, successors and predecessors,
officers, directors, shareholders, agents, employees, attorneys, advisors, and
investment advisors, auditors, accountants and any person, firm, trust,
corporation, officer, director or other individual or entity in which any Class
Settling Defendant has a controlling interest or which is related to or
affiliated with any Class Settling Defendant, and the legal representatives,
heirs, successors-in-interest or assigns of such Class Settling Defendant
(“Released Class Parties”), as well as any claims in connection with the
institution, prosecution or settlement of the Class Action.
 
1.36  “Released Derivative Claims” means all claims, including Unknown Claims,
demands, rights, liabilities and causes of action, arising out of, relating to,
or in connection with, the demands made by Krispy Kreme shareholders to the
board of directors of Krispy Kreme and the matters alleged or that could have
been alleged in the Derivative Action against the Derivative Settling Defendants
and nominal defendant Krispy Kreme, the Excess Insurers, AISLIC, their past or
present subsidiaries, parents, successors, predecessors, officers, directors,
agents, employees, attorneys, advisors and investment advisors, auditors,
accountants, and any person, firm, trust, corporation, officer, director or
other individual or entity in which they have a controlling interest or which is
related to or affiliated with them, and their legal representatives, heirs,
successors in interest or assigns as well as any claims in connection with the
institution, prosecution or settlement of the
 

-11-

--------------------------------------------------------------------------------



Derivative Action. It is the express intent of the Parties that derivative
claims of Krispy Kreme against Livengood are not being released by this
Stipulation.
 
1.37  “Released Derivative Parties” means the Derivative Settling Defendants and
nominal defendant Krispy Kreme, the Excess Insurers, their past or present
subsidiaries, parents, successors, predecessors, officers, directors, agents,
employees, attorneys, advisors and investment advisors, auditors, accountants,
and any person, firm, trust, corporation, officer, director or other individual
or entity in which they have a controlling interest or which is related to or
affiliated with them, and their legal representatives, heirs, successors in
interest or assigns. It is the express intent of the Parties that Livengood is
not a Released Derivative Party.
 
1.38  “Reserve Fund Agreement” means the separately negotiated Reserve Fund
Escrow Agreement among Tate, Casstevens, Krispy Kreme, and the Excess Insurers,
establishing a reserve fund for the payment of defense fees and costs (“Reserve
Fund”).
 
1.39  “SEC Investigation” means the formal investigation being conducted by the
U. S. Securities and Exchange Commission (“SEC”), SEC File No. A-02860,
including any civil case filed by the SEC as a result of that investigation.
 
1.40  “Settlement Class” means all Persons who purchased or otherwise acquired
publicly traded securities of Krispy Kreme between March 8, 2001 and April 18,
2005. Excluded from the Settlement Class are Class Defendants, officers and
directors of Krispy Kreme, their immediate families, legal representatives,
heirs and assigns, and any entity in which any excluded Person has or had a
controlling interest. Also excluded from the Settlement Class are those Persons
who timely and validly request exclusion from the Settlement Class pursuant to
the Notice of Pendency and Settlement of Class Action to be sent to Settlement
Class Members.
 

-12-

--------------------------------------------------------------------------------





 
1.41  “Settlement Class Member” or “Member of the Settlement Class” means a
Person who falls within the definition of the Settlement Class set forth above.
 
1.42  “Settlement Class Period” means the period from March 8, 2001 to and
including April 18, 2005, inclusive.
 
1.43  “Settling Defendants” means collectively the Class Settling Defendants and
the Derivative Settling Defendants.
 
1.44  “Settling Parties” means, collectively, each of the Settling Defendants,
and the Class Lead Plaintiffs, on behalf of themselves and the Members of the
Settlement Class, and the Derivative Lead Plaintiffs and Krispy Kreme, acting
through the Special Committee.
 
1.45  “Special Committee” means the Special Committee of Krispy Kreme’s Board of
Directors formed on October 4, 2004 to conduct an independent review of any and
all issues raised by (i) regulatory investigations, such as those raised by the
SEC and the United States Attorney’s Office (“USAO”), (ii) the Company’s
independent auditors, (iii) shareholder demands and shareholder derivative
actions, and (iv) whistleblowers, and other issues the Special Committee deems
necessary and appropriate for its investigation.
 
1.46  “Unknown Claims” means any Released Class Claims or Released Derivative
Claims which the Class Lead Plaintiffs and each Settlement Class Member (as to
Released Class Claims), and/or which the Derivative Plaintiffs, each current
holder of Krispy Kreme securities, or Krispy Kreme (as to Released Derivative
Claims), respectively, does not know or suspect to exist in his, her or its
favor at the time of the release of the Released Class Parties or Released
Derivative Parties, which, if known by him, her or it, might have affected his,
her or its settlement with, and release of, the Released Class Parties or
Released Derivative Parties , or might have affected his, her or its decision
not to object to this Settlement. With respect to any and all Released Class
Claims and
 

-13-

--------------------------------------------------------------------------------



Released Derivative Claims, the Settling Parties stipulate and agree that, upon
the Effective Date, the Class Lead Plaintiffs, the Derivative Plaintiffs and
Krispy Kreme (as a nominal defendant in the Derivative Action), and each of the
Settlement Class Members, shall be deemed to have, and by operation of the
Judgments shall have, waived the provisions, rights and benefits of California
Civil Code §1542, which provides:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
The Class Lead Plaintiffs, the Derivative Plaintiffs and Krispy Kreme (as a
nominal defendant in the Derivative Action), and each of the Settlement Class
Members, shall be deemed to have, and by operation of the Judgments shall have,
waived any and all provisions, rights and benefits conferred by any law of any
state or territory of the United States, or principle of common law, which is
similar, comparable or equivalent to California Civil Code §1542. Each of the
Class Lead Plaintiffs, the Derivative Plaintiffs, the Settlement Class Members,
Krispy Kreme (as a nominal defendant in the Derivative Action), may hereafter
discover facts in addition to or different from those which he, she or it now
knows or believes to be true with respect to the Released Class Claims or
Released Derivative Claims, but each Class Lead Plaintiff, Derivative Plaintiff
and Krispy Kreme (as a nominal defendant in the Derivative Action), and each of
the Settlement Class Members, upon the Effective Date, shall be deemed to have,
and by operation of the Judgments shall have, fully, finally, and forever
settled and released any and all Released Class Claims and Released Derivative
Claims, respectively, known or unknown, suspected or unsuspected, contingent or
non-contingent, accrued or unaccrued, whether or not concealed or hidden, which
now exist, or heretofore have existed upon any theory of law or equity now
existing or coming into existence in the future, including, but not
 

-14-

--------------------------------------------------------------------------------



limited to, conduct which is negligent, intentional, with or without malice, or
a breach of any duty, law or rule, without regard to the subsequent discovery or
existence of such different or additional facts. The Class Lead Plaintiffs, the
Lead Derivative Plaintiffs, Krispy Kreme, and the Class Members and all current
Krispy Kreme shareholders, shall be deemed by operation of the Judgments to have
acknowledged that the foregoing waivers were separately bargained for and are
key elements of the Settlement of which this release is a part.
 
1.47  “USAO Investigation” means the current investigation by the United States
Attorney’s Office for the Southern District of New York relating to Krispy
Kreme, or any similar subsequent investigation by any other U.S. Attorney’s
Office, or any related criminal proceedings following the return of an
indictment, if any.
 

2.  
The Settlement

 

a.  
The Class Settlement Fund

 
2.1  The principal amount of Thirty-Four Million Nine Hundred Sixty Seven
Thousand Dollars ($34,967,000) in cash will be paid by the Excess Insurers into
an interest bearing account designated by Class Lead Counsel within ten (10)
business days of the entry of an order by the Court granting preliminary
approval of the settlement of the Class Action. The Settling Parties and the
Excess Insurers agree that the financial institution designated by Class Lead
Counsel is acceptable to them. In the event the Excess Insurers fail to timely
make this payment, this Stipulation shall terminate as a result of the failure
to meet the condition in ¶7.1(a).
 
2.2  PricewaterhouseCoopers LLP will pay or cause to be paid the principal
amount of Four Million Dollars ($4,000,000) in cash into an interest bearing
account designated by Class Lead Counsel within ten (10) business days of the
entry of an order by the Court granting preliminary approval of the settlement
of the Class Action.
 

-15-

--------------------------------------------------------------------------------





 
2.3  Defendant Tate will pay the sum of $100,000 in cash into an interest
bearing account designated by Class Lead Counsel within ten (10) business days
of the entry of an order by the Court granting final approval of the Settlement
of the Class Action.
 
2.4  Defendant Casstevens will pay the sum of $100,000 in cash into an interest
bearing account designated by Class Lead Counsel within ten (10) business days
of the entry of an order by the Court granting final approval of the settlement
of the Class Action.
 
2.5  Defendants Phalen and McAleer will not be required to make a cash payment
to the Settlement Class.
 
2.6  Krispy Kreme Settlement Stock:
 
(a)  The Krispy Kreme Settlement Stock will consist of freely tradeable shares
of Krispy Kreme common stock equal to $17,916,500 divided by the Measurement
Price. Krispy Kreme will not provide any price protection for the Krispy Kreme
Settlement Stock; after the number of shares has been determined, the number of
shares will not be adjusted regardless of whether the value of each share later
increases or decreases before distribution to the Settlement Class Members.
However, the number of shares constituting the Krispy Kreme Settlement Stock
will be adjusted to account for stock splits, reverse stock splits and other
similar actions taken by Krispy Kreme. If Krispy Kreme is sold, acquired or
merges prior to distribution of the Krispy Kreme Settlement Stock to the
Settlement Class, the shares will be treated for purposes of any corporate
transaction as if they had been issued, distributed, and outstanding, and will
receive the same proportionate treatment as other shares of Krispy Kreme common
stock.
 
(b)  Krispy Kreme will issue and distribute the Krispy Kreme Settlement Stock to
Class Lead Counsel pursuant to instructions provided by Class Lead Counsel
within ten (10) business days after the Court enters a Judgment substantially in
the form of Exhibit B. There will be
 

-16-

--------------------------------------------------------------------------------



two distribution dates: (1) the date of the distribution of attorneys’ fees
awarded to Class Lead Counsel by the Court and (2) the date of distribution to
Authorized Claimants following claims administration. Until distribution to
Settlement Class Members, Class Lead Counsel agrees to vote the shares according
to the recommendations of Krispy Kreme’s Board of Directors and, if requested by
Krispy Kreme to enter into a voting trust agreement so providing. Class Lead
Counsel and Krispy Kreme shall use best efforts to enable the Krispy Kreme
Settlement Stock to be issued by electronic distribution.
 
(c)  All costs associated with the delivery or distribution of the Krispy Kreme
Settlement Stock shall be borne by Krispy Kreme.
 
(d)  No fractional shares of Krispy Kreme Settlement Stock will be issued. The
calculation of the number of shares to be distributed will be rounded up or down
to the nearest whole share.
 
(e)  The Krispy Kreme Settlement Stock shall be registered or exempt from the
registration requirements of the Securities Act of 1933 under §3(a)(10) of the
Securities Act of 1933. The Krispy Kreme Settlement Stock shall be freely
tradable, shall not constitute “restricted securities” under the Securities Act
of 1933 and may be sold or transferred by recipients thereof who are not
affiliates of Krispy Kreme (as that term is defined in Rule 144 of the
Securities Act of 1933) or recipients deemed to be underwriters under the
Securities Act of 1933 without registration under §5 of the Securities Act of
1933 or compliance with Rule 144.
 
(f)  Upon receipt of the Krispy Kreme Settlement Stock, Class Lead Counsel will
have the right to take any measures they deem appropriate to protect the overall
value of the Krispy Kreme Settlement Stock prior to distribution to Authorized
Claimants. Class Lead Counsel shall have no liability for any sale, liquidation,
transfer or other disposition of the Krispy Kreme
 

-17-

--------------------------------------------------------------------------------



Settlement Stock absent gross negligence or willful misconduct. Class Lead
Counsel shall also have the right to use the cash component of the Class
Settlement Fund to protect the overall value of the Class Settlement Fund.
 
2.7  Krispy Kreme Settlement Warrants
 
(a)  The Krispy Kreme Settlement Warrants will have a total value (determined as
of the last day of the ten-trading day period referred to in the definition of
“Measurement Price”) equal to $17,916,500 determined by the independent
valuation analysis commissioned by Krispy Kreme and provided to PwC, which will
be based on the Black-Scholes-Merton model and assumptions consistent with those
used by Krispy Kreme historically in valuing warrants, including: (i) the
volatility of Krispy Kreme common stock will be based on the historical and
implied volatilities of Krispy Kreme’s common stock and the common stock of
companies similar to Krispy Kreme; (ii) the risk free rate of interest will be
based on the Treasury bill rate most closely corresponding to the 5-year term of
the warrants; and (iii) the dividend yield will be 0%. The price per share of
Krispy Kreme common stock utilized in the Black-Scholes-Merton model will be
equal to the Measurement Price. The exercise price of each share of Krispy Kreme
common stock issuable upon exercise of each Krispy Kreme Settlement Warrant will
be equal to 125 percent of the Measurement Price. The aggregate number of shares
of Krispy Kreme Settlement Stock issuable upon exercise of the Krispy Kreme
Settlement Warrants will be based upon a total value for the Krispy Kreme
Settlement Warrants of $17,916,500 determined as aforesaid. The Warrant
Agreement is set forth at Exhibit E and includes all terms and conditions
applicable to the Krispy Kreme Settlement Warrants.
 
(b)  Krispy Kreme will issue and distribute the Krispy Kreme Settlement Warrants
to Class Lead Counsel pursuant to instructions provided by Class Lead Counsel
within ten (10)
 

-18-

--------------------------------------------------------------------------------



business days after the Court enters a Judgment substantially in the form of
Exhibit B. There will be two distribution dates: (1) the date of the
distribution of attorneys’ fees awarded to Class Lead Counsel by the Court and
(2) the date of distribution to Authorized Claimants following claims
administration. Class Lead Counsel and Krispy Kreme shall use best efforts to
enable the Krispy Kreme Settlement Warrants to be issued by electronic
distribution.
 
(c)  No fractional Krispy Kreme Settlement Warrants will be issued. The
calculation of the number of warrants to be distributed will be rounded up or
down to the nearest whole warrant.
 
(d)  The Krispy Kreme Settlement Warrants shall be exempt from the registration
requirements of the Securities Act of 1933 under §3(a)(10) of the Securities Act
of 1933. Within ten (10) business days of delivery to Class Lead Counsel, Krispy
Kreme will cause the Krispy Kreme Settlement Warrants to be listed upon the New
York Stock Exchange and shall pay all fees required to maintain their listing
for their term as long as a sufficient number of Krispy Kreme Settlement
Warrants remain outstanding and the Company otherwise is entitled to list the
Krispy Kreme Settlement Warrants upon the New York Stock Exchange. The Krispy
Kreme Settlement Warrants shall be freely tradable and shall not constitute
“restricted securities” under the Securities Act of 1933 and may be sold or
transferred by recipients thereof who are not affiliates of Krispy Kreme (as
that term is defined in Rule 144 of the Securities Act of 1933) or recipients
deemed to be underwriters under the Securities Act of 1933 without registration
under §5 of the Securities Act of 1933 or compliance with Rule 144.
 

b.  
The Escrow Agent

 
2.8  Upon receipt, the Escrow Agent shall invest the cash portion of the Class
Settlement Fund deposited pursuant to ¶¶2.1 to 2.4 above in instruments backed
by the full faith and credit of
 

-19-

--------------------------------------------------------------------------------



the United States Government or insured by the United States Government or an
agency thereof and shall reinvest the proceeds of those instruments as they
mature in similar instruments at their then current market rates.
 
2.9  The Escrow Agent shall not disburse the Class Settlement Fund except as
provided in the Stipulation, by an order of the Court, or with the written
agreement of counsel for Krispy Kreme, Tate, Casstevens, PwC and Class Lead
Counsel.
 
2.10  Subject to further order and/or direction as may be made by the Court, the
Escrow Agent is authorized to execute such transactions as are consistent with
the terms of the Stipulation.
 
2.11  All funds held by the Escrow Agent shall be deemed and considered to be in
custodia legis of the Court, and shall remain subject to the jurisdiction of the
Court.
 
2.12  The Escrow Agent shall establish a “Class Notice and Administration Fund,”
and deposit $100,000 from the cash portion of the Class Settlement Fund in it.
The Class Notice and Administration Fund shall be used by Class Lead Counsel to
pay costs and expenses reasonably and actually incurred in connection with
providing notice to the Settlement Class, identifying and locating Settlement
Class Members, assisting with the filing of claims, administering and
distributing the Net Settlement Fund (defined below) to Authorized Claimants,
processing Proof of Claim and Release forms and paying escrow fees and costs, if
any. The Class Notice and Administration Fund shall also be invested and earn
interest as provided for in ¶2.8 of this Stipulation. Any portion of the Class
Notice and Administration Fund remaining after the payment of the aforesaid
costs and expenses shall revert to the Class Settlement Fund and become part of
the Net Settlement Fund.
 

-20-

--------------------------------------------------------------------------------





 

c.  
Taxes, Tax Expenses and Related Matters

 
2.13  The Settling Parties and the Escrow Agent agree to treat the cash portion
of the Class Settlement Fund as being at all times a “qualified settlement fund”
within the meaning of Treas. Reg. §§1.468B-1 through 1.468B-5. In addition, the
Escrow Agent shall timely make such elections as are necessary or advisable to
carry out the provisions of this ¶2.13, including the “relation-back election”
(as defined in Treas. Reg. §1.468B-1) back to the earliest permitted date. Such
elections shall be made in compliance with the procedures and requirements
contained in such regulations. It shall be the responsibility of the Escrow
Agent to timely and properly prepare and deliver the necessary documentation for
signature by all necessary parties, and thereafter to cause the appropriate
filings to occur.
 
2.14  For the purpose of §468B of the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder, the “administrator” shall be the
Escrow Agent. The Escrow Agent shall timely and properly file all informational
and other tax returns necessary or advisable with respect to the cash portion of
the Class Settlement Fund (including without limitation the returns described in
Treas. Reg. §1.468B-2(k)(l)). Such returns (as well as the election described in
¶2.13) shall be consistent with this ¶2.14 and in all events shall reflect that
all Taxes (including any estimated Taxes, interest or penalties) on the income
earned by the cash portion of the Class Settlement Fund shall be paid out of the
cash portion of the Class Settlement Fund as provided in ¶2.14(a) hereof.
 
(a)  All (i) Taxes (including any estimated Taxes, interest or penalties)
arising with respect to the income earned by the cash portion of the Class
Settlement Fund, including any Taxes or tax detriments that may be imposed upon
the Defendants, the Excess Insurers or their respective counsel with respect to
any income earned by the cash portion of the Class Settlement
 

-21-

--------------------------------------------------------------------------------



Fund for any period during which the cash portion of the Class Settlement Fund
does not qualify as a “qualified settlement fund” for federal or state income
tax purposes (“Taxes”), and (ii) expenses and costs incurred in connection with
the operation and implementation of this ¶2.14 (including, without limitation,
expenses of tax attorneys and/or accountants and mailing and distribution costs
and expenses relating to filing, or failing to file, the returns described in
this ¶2.14) (“Tax Expenses”) shall be paid out of the cash portion of the Class
Settlement Fund; in all events the Defendants, the Excess Insurers and their
respective counsel shall not have any liability or responsibility for any Taxes
or any Tax Expenses or the filing of any tax returns or other documents with the
Internal Revenue Service or any other state or local taxing authority. The
Escrow Agent shall indemnify and hold harmless the Defendants, the Excess
Insurers and their respective counsel for Taxes and Tax Expenses (including,
without limitation, Taxes payable by reason of any such indemnification).
Further, Taxes and Tax Expenses shall be treated as, and considered to be, a
cost of administration of the Class Settlement Fund and shall be timely paid by
the Escrow Agent out of the Class Settlement Fund without prior order from the
Court. The Escrow Agent shall be obligated (notwithstanding anything herein to
the contrary) to withhold from distribution to Authorized Claimants any funds
necessary to pay such Taxes and Tax Expenses including the establishment of
adequate reserves for any Taxes and Tax Expenses (as well as any amounts that
may be required to be withheld under Treas. Reg. §1.468B-2(1)(2)); neither the
Defendants, the Excess Insurers, nor their respective counsel are responsible to
pay such Taxes and Tax Expenses, nor shall they have any liability or
responsibility therefor. The Settling Parties hereto agree to cooperate with the
Escrow Agent, each other, and their tax attorneys and accountants to the extent
reasonably necessary to carry out the provisions of this ¶2.14.
 

-22-

--------------------------------------------------------------------------------





 
(b)  For the purpose of this ¶2.14, references to the Class Settlement Fund
shall include both the cash portion of the Class Settlement Fund and the Class
Notice and Administration Fund and shall also include any interest thereon.
 

d.  
Derivative Settlement Provisions

 
2.15  Krispy Kreme, acting through the Special Committee and consistent with the
Special Committee’s prior findings and recommendations, takes the following
actions in connection with the Derivative Case, to which Tate and Casstevens
agree. Derivative Lead Plaintiffs support the resolution (except as to
Livengood) of the Derivative Action as agreed to by Tate, Casstevens, and the
Special Committee provided for herein.
 
(a)  As provided in ¶2.3, Tate agrees to pay the sum of $100,000, which is the
same $100,000 consideration referenced in ¶2.3 to be used as part of the Class
Settlement Fund. Tate agrees that Krispy Kreme may cancel his interest in 6,000
shares of restricted stock granted to him by Krispy Kreme pursuant to a
Restricted Stock Agreement dated October 16, 2000. Tate agrees that, pursuant to
the Reserve Fund Agreement: (i) he will seek no more than $1.0 million in
covered defense fees and costs in connection with the USAO Investigation
following the return of an indictment against him, if any; (ii) he will seek no
more than $500,000 in covered defense fees and costs in connection with the SEC
Investigation concerning himself; and (iii) he will release and waive any
further right to indemnity or advancement of defense fees and costs from Krispy
Kreme and its subsidiaries, except as set forth in ¶4.6. Tate will provide
policy releases to the Excess Insurers and AISLIC in a mutually acceptable form.
 
(b)  As provided in ¶2.4 above, Casstevens agrees to pay the sum of $100,000,
which is the same $100,000 consideration referenced in ¶2.4 to be used as part
of the Class Settlement Fund. Casstevens agrees that, pursuant to the Reserve
Fund Agreement: (i) he will seek
 

-23-

--------------------------------------------------------------------------------



no more than $350,000 in covered defense fees and costs in connection with
further proceedings in the SEC Investigation and USAO Investigation concerning
himself; and, (ii) he will release and waive any further right to indemnity or
advancement of defense fees from Krispy Kreme and its subsidiaries, except as
set forth in ¶4.6. Casstevens will provide policy releases to the Excess
Insurers and AISLIC in a mutually acceptable form.
 
(c)  Krispy Kreme will dismiss with prejudice the claims made against the
Non-Contributing Derivative Defendants. The Non-Contributing Derivative
Defendants who are Insureds under the Excess Insurance Policies will provide
policy releases to the Excess Insurers and AISLIC in a mutually acceptable form.
 
(d)  In exchange for the consideration to be paid pursuant to ¶2.15, the
Derivative Action against Tate and Casstevens will be dismissed with prejudice.
 
(e)  Krispy Kreme will authorize and/or prosecute the pending Derivative Action
against Livengood, including any claims Krispy Kreme has against Livengood for
contribution, based upon 15 U.S.C. §78u-4(f)(7)(A)(ii) or as otherwise provided
by applicable law, for breach of fiduciary duty, for cancellation of stock
options pursuant to the terms of any stock option plan or agreement, for
reimbursement of any bonus or other incentive-based or equity-based compensation
or any profits realized from the sale of Krispy Kreme securities as provided for
under Section 304 of the Sarbanes-Oxley Act, as well as any other claims, known
or unknown, that have been or could be asserted by Krispy Kreme against
Livengood in the Derivative Action or arising out of or relating to his
employment as Chief Executive Officer or President of Krispy Kreme or his
service as Chairman of Krispy Kreme’s board of directors. Krispy Kreme has
entered into a separate agreement with the Excess Insurers by which Krispy Kreme
has agreed to hold the Excess Insurers harmless with respect to any claims for
coverage that Livengood may assert under the Excess Insurance Policies.
 

-24-

--------------------------------------------------------------------------------





 

e.  
Termination of Settlement

 
2.16  In the event that the Effective Date does not occur or the Settlement is
not approved or is terminated for any reason, the Settlement Fund shall be
refunded as described in ¶7.3 below.
 

3.  
Preliminary Approval, Notice Orders and Settlement Hearing

 
3.1  Promptly after execution of this Stipulation by all parties hereto, the
Settling Parties shall submit the Stipulation together with its Exhibits to the
Court and shall apply for entry of an order (the “Notice Order”), substantially
in the form of Exhibit A attached hereto, requesting, inter alia, the
preliminary approval of the Settlement set forth in the Stipulation, and
approval for the mailing and publication of the settlement notices (the
“Notices”), substantially in the forms of Exhibits A-1 and A-3 attached hereto,
which shall include the general terms of the Settlement set forth in the
Stipulation, and, as applicable, the Plan of Allocation, the general terms of
the Class Fee and Expense Application as defined in ¶6.1 below, and the date of
the Settlement Hearing as defined below. Class Lead Counsel shall be responsible
for overseeing the notice provided to the Settlement Class. The Notice Order
will also approve notice to current Krispy Kreme Shareholders substantially in
the form of Ex. A-4 hereto. Such notice will include the general terms of the
Derivative Action and the date of the Settlement Hearing. Krispy Kreme shall be
responsible for providing notice to current Krispy Kreme shareholders in a
manner approved by the Court as complying with Fed. R. Civ. P. 23.1.
 
3.2  The Settling Parties shall request that after the Notices are mailed and
published, the Court hold a hearing (the “Settlement Hearing”) to consider and
determine whether an order approving the Settlement as fair, reasonable and
adequate and Final Judgments should be entered thereon dismissing the Class
Action and the Derivative Action with prejudice, and that the Court thereafter
approve the Settlement and dismiss the Class Action and the Derivative Action
with
 

-25-

--------------------------------------------------------------------------------



prejudice. At or after the Settlement Hearing, Class Lead Counsel also will
request that the Court approve the Plan of Allocation and the Class Fee and
Expense Application. Upon final resolution of the Derivative Action against
Livengood, Lead Derivative Counsel will request that the Court approve their
proposed application for an award of attorneys’ fees and expenses.
 

4.  
Releases and Bar Orders

 
4.1  Upon the Effective Date, the Class Lead Plaintiffs and each of the
Settlement Class Members shall be deemed to have, and by operation of the
Judgment entered in the Class Action shall have, fully, finally, and forever
released, relinquished and discharged all Released Class Claims against the
Released Class Parties, whether or not such Settlement Class Member executes and
delivers a proof of claim and release.
 
4.2  Upon the Effective Date, each of the Released Class Parties shall be deemed
to have, and by operation of the Judgment entered in the Class Action, shall
have, fully, finally, and forever released, relinquished and discharged each and
all of the Settlement Class Members and Class Lead Plaintiffs and their counsel
from all claims, including Unknown Claims, arising out of, relating to, or in
connection with the institution, prosecution, assertion, settlement or
resolution of the Class Action or the Released Class Claims.
 
4.3  Upon the Effective Date, Krispy Kreme, Tate, Casstevens, Phalen and
McAleer, and their respective Released Class Parties, shall be deemed to have,
and by the operation of the Judgment entered in the Class Action shall have,
fully, finally, and forever released, relinquished and discharged PwC, and its
respective Released Class Parties to the extent not otherwise included within
the definition of PwC, and its counsel, from any claims arising out of, relating
to, or in connection with, the purchase or acquisition of Krispy Kreme
securities during the Class Period, the institution, prosecution or settlement
of the Class Action, any professional services provided or
 

-26-

--------------------------------------------------------------------------------



opinion rendered by PwC during the Settlement Class Period with respect to
Krispy Kreme, or any of the facts and circumstances alleged in the Class Action.
 
4.4  Upon the Effective Date, PwC, and its respective Released Class Parties to
the extent not otherwise included within the definition of PwC, shall be deemed
to have, and by the operation of the Judgment entered in the Class Action shall
have, fully, finally, and forever released, relinquished and discharged Krispy
Kreme, Tate, Casstevens, Phalen & McAleer, and their respective Released Class
Parties, and their counsel from any claims (other than fees and expenses for the
provision of professional services), arising out of, relating to, or in
connection with, the purchase or acquisition of Krispy Kreme securities during
the Class Period, the institution, prosecution or settlement of the Class
Action, any professional services provided or opinion rendered by PwC during the
Class Period with respect to Krispy Kreme, or any of the facts and circumstances
alleged in the Class Action.
 
4.5  Upon the Effective Date, Krispy Kreme and all current Krispy Kreme
shareholders shall be deemed to have, and by operation of the Judgment entered
in the Derivative Action, shall have, fully, finally and forever released,
relinquished and discharged all Released Derivative Claims against the Released
Derivative Parties. This release will not include claims by Krispy Kreme arising
out of, relating to, or in connection with the indemnity and advancement of
legal fees and costs to the Released Derivative Parties pursuant to any
undertaking or the Company’s Articles of Incorporation, Bylaws, and North
Carolina law if it is ultimately determined that a Released Derivative Party is
not entitled to indemnification; this release also will not preclude Krispy
Kreme from accepting reimbursement pursuant to Section 304 of the Sarbanes-Oxley
Act, 15 U.S.C. §7243. Krispy Kreme agrees to release, and by operation of the
Judgment in the Derivative Action
 

-27-

--------------------------------------------------------------------------------



shall have released, all insurance claims under the Excess Insurance Policies
and AISLIC Excess Policy Nos. 362-31-40 and 362-31-41 against the Excess
Insurers and AISLIC, respectively.
 
4.6  Upon the Effective Date, each of the Released Derivative Parties shall be
deemed to have, and by operation of the Judgment entered, in the Derivative
Action, shall have, fully, finally and forever released, relinquished and
discharged Krispy Kreme, the Derivative Lead Plaintiffs, Derivative Counsel, and
any plaintiffs who brought related derivative cases and their counsel from all
claims arising out of, relating to, or in connection with the institution,
prosecution, assertion, settlement or resolution of the Derivative Action or the
Released Derivative Claims. This release will not include claims for indemnity
and advancement of legal fees and costs pursuant to the Company’s Articles of
Incorporation, Bylaws, and North Carolina law in connection with: (i) Smith v.
Krispy Kreme Doughnuts, Corp., Case No. 1:05-CV-00187 (M.D.N.C.) (“ERISA Case”),
provided, that if the proposed settlement of the ERISA Case is approved by the
court, this release will include the ERISA Case at such time as that settlement
becomes effective; (ii) certain actions filed by franchisees against Krispy
Kreme and certain of its current and former officers and directors, as set forth
on Exhibit F hereto; (iii) any action filed by a person or entity who opts out
of the Class Action settlement; (iv) any proceedings in connection with the
Class Action and/or the Derivative Action; (v) for all Released Derivative
Parties other than Tate and Casstevens, the SEC Investigation and/or the USAO
Investigation; (vi) for Tate and Casstevens, SEC civil cases and criminal
indictments that do not name Tate or Casstevens, respectively, as a defendant
(all other claims by Tate and Casstevens as to the SEC Investigation or USAO
Investigation shall be governed by the Reserve Fund Escrow Agreement); and/or
(vii) any other action filed by any person or entity after the date of this
Agreement. Each of the Released Derivative Parties agrees to release, and by
operation of the Judgment in the Derivative Action shall have released, all
insurance claims under
 

-28-

--------------------------------------------------------------------------------



the Excess Insurance Policies and AISLIC Excess Policy Nos. 362-31-40 and
362-31-41 against the Excess Insurers and AISLIC, respectively.
 
4.7  The Judgment in the Class Action will contain a Bar Order as required by
section 21D(f)(7) of the Securities Exchange Act of 1934, 15 U.S.C. §78u-4(f)(7)
and shall be as broad as permitted by state or federal law, and shall
permanently and forever bar from filing, instituting, prosecuting, or
maintaining, directly or indirectly, in any capacity, any claims for
contribution, indemnification, or any other claim asserted against any Class
Settling Defendant, whether based in tort, contract, or any other theory,
arising from, based upon, or related to any fact or circumstance involved in the
Class Action or in any pleading or any other paper filed therein, or the subject
matters of the Class Action, whether such claim be legal or equitable, known or
unknown, foreseen or unforeseen, matured or unmatured, accrued or unaccrued, or
asserted under state, federal, or common law; provided, however, that Krispy
Kreme will not release and the bar order will not bar any claims Krispy Kreme
may have against Livengood for contribution based upon 15 U.S.C.
§78u-4(f)(7)(A)(ii) or as otherwise provided by applicable law for breach of
fiduciary duty, for cancellation of stock options pursuant to the terms of any
stock option plan or agreement, for reimbursement of any bonus or other
incentive-based or equity-based compensation or any profits realized from the
sale of Krispy Kreme securities as provided for under Section 304 of the
Sarbanes-Oxley Act, 15 U.S.C. §7243, or any other claims, known or unknown, that
have been or could be asserted by Krispy Kreme against Livengood in the pending
Derivative Action or arising out of or relating to his employment as Chairman,
Chief Executive Officer, or President of Krispy Kreme. The Judgment in the Class
Action shall permanently bar and enjoin the institution and/or prosecution of
any actions or claims by any Barred Person against the Excess Insurers or
AISLIC, arising out of or related to any of the Excess Insurance Policies or
AISLIC Excess Policy Nos. 362-31-40 and 362-
 

-29-

--------------------------------------------------------------------------------



31-41, or the obligations of any Excess Insurer or AISLIC under any of the
Excess Insurance Policies or AISLIC Excess Policy Nos. 362-31-40 and 362-31-41,
except as expressly provided for in the Reserve Fund Agreement.
 
4.8  The Judgment in the Derivative Action will also contain a Bar Order and
will be as broad as permitted by state or federal law, and shall permanently and
forever bar from filing, instituting, prosecuting, or maintaining, directly or
indirectly, in any capacity, any claims for contribution, indemnification, or
any other claim against any of the Non-Contributing Derivative Defendants, Tate
or Casstevens, whether based in tort, contract, or any other theory, arising
from, based upon, or related to any fact or circumstance at issue in the
Derivative Action or any other paper filed therein, or the subject matters of
the Derivative Action, or the Released Derivative Claims, or their employment by
Krispy Kreme, or service on its board of directors, whether such claim be legal
or equitable, known or unknown, foreseen or unforeseen, matured or unmatured,
accrued or unaccrued, or asserted under state, federal, or common law, except as
otherwise provided in ¶4.5, provided, however, that this Bar Order is not
intended, and shall not be interpreted as, as release or bar order of any claims
Krispy Kreme may have against Livengood for contribution based upon 15 U.S.C.
§ 78u-4(f)(7)(A)(ii) or as otherwise provided by applicable law for breach of
fiduciary duty, for cancellation of stock options pursuant to the terms of any
stock option plan or agreement, for reimbursement of any bonus or other
incentive-based or equity-based compensation or any profits realized from the
sale of Krispy Kreme securities as provided for under Section 304 of the
Sarbanes-Oxley Act, 15 U.S.C. § 7243, or any other claims, known or unknown,
that have been or could be asserted by Krispy Kreme against Livengood in the
pending Derivative Action or arising out of or relating to his employment as
Chairman, Chief Executive Officer, or President of Krispy Kreme. The Judgment in
the Derivative Action shall permanently bar and enjoin the institution
 

-30-

--------------------------------------------------------------------------------



and/or prosecution of any actions or claims by any Barred Person against the
Excess Insurers or AISLIC, arising out of or related to any of the Excess
Insurance Policies or AISLIC Excess Policy Nos. 362-31-40 and 362-31-41, or the
obligations of any Excess Insurer or AISLIC under any of the Excess Insurance
Policies or AISLIC Excess Policy Nos. 362-31-40 and 362-31-41, except as
expressly provided for in the Reserve Fund Agreement.
 
4.9  Pending the Court’s determination of whether the Settlement should be
approved and applied in the Actions, all proceedings and all further activity
between the Settling Parties regarding or directed towards the Actions, and save
for those activities and proceedings relating to this Stipulation and the
Settlement and the continued prosecution of Livengood in the Derivative Action,
shall be stayed.
 
4.10  Pending the Court’s determination of whether the Settlement should be
approved, neither the Class Lead Plaintiffs, the Derivative Lead Plaintiffs, nor
any of the Settling Class Members and current Krispy Kreme shareholders, shall
commence, maintain or prosecute against the Settling Defendants, any action or
proceeding in any court or tribunal asserting any of the Released Class Claims
or Released Derivative Claims.
 

5.  
Administration and Calculation of Claims, Final Awards and Supervision and
Distribution of the Class Settlement Fund

 
5.1  The Claims Administrator, subject to such supervision and direction of the
Court and/or Class Lead Counsel as may be necessary or as circumstances may
require, shall administer and calculate the claims submitted by Settlement Class
Members and shall oversee distribution of the Net Settlement Fund (defined
below) to Authorized Claimants. The Class Settlement Fund shall be applied as
follows:
 
(a)  to pay all the costs and expenses reasonably and actually incurred in
connection with providing notice, identifying and locating Settlement Class
Members, assisting with
 

-31-

--------------------------------------------------------------------------------



the filing of claims, administering and distributing the Class Settlement Fund
to Authorized Claimants, processing Proof of Claim and Release forms and paying
escrow fees and costs, if any;
 
(b)  to pay the Taxes and Tax Expenses described in ¶¶2.13 and 2.14 above;
 
(c)  to pay to Class Lead Counsel attorneys’ fees and expenses with interest
thereon (the “Class Fee and Expense Award”), if and to the extent allowed by the
Court;
 
(d)  to reimburse the time and expenses of the Class Lead Plaintiffs in the
Class Action, if and to the extent allowed by the Court; and
 
(e)  subject to the provisions of ¶5.2(c) below, to distribute the balance of
the Class Settlement Fund (the “Net Settlement Fund”) to Authorized Claimants as
allowed by the Stipulation, the Plan of Allocation, or the Court.
 
5.2  Upon the Effective Date and thereafter, and in accordance with the terms of
the Stipulation, the Plan of Allocation, or such further approval and further
order(s) of the Court as may be necessary or as circumstances may require, the
Net Settlement Fund shall be distributed to Authorized Claimants, subject to and
in accordance with the following:
 
(a)  Within ninety (90) days after the mailing of the Notices or such other time
as may be set by the Court, each Person claiming to be an Authorized Claimant
shall be required to submit to the Claims Administrator a completed Proof of
Claim and Release, substantially in the form of Exhibit A-2 attached hereto,
signed under penalty of perjury and supported by such documents as specified in
the Proof of Claim and Release and as are reasonably available to the Authorized
Claimant.
 
(b)  Except as otherwise ordered by the Court, all Settlement Class Members who
fail to timely submit a Proof of Claim and Release within such period, or such
other period as may be ordered by the Court, or otherwise allowed, and all
Settlement Class Members whose claims are
 

-32-

--------------------------------------------------------------------------------



not approved by the Court (in the event the same are rejected in whole or in
part by the Claims Administrator and the Court resolves the dispute involved)
shall be forever barred from receiving any payment pursuant to this Stipulation
and the Settlement set forth herein, but will in all other respects be subject
to and bound by the provisions of this Stipulation, the releases contained
herein, and the Judgments and be enjoined and barred from bringing any action
against any of the Class Settling Defendants asserting any of the Released Class
Claims.
 
(c)  The Net Settlement Fund shall be distributed to the Authorized Claimants
substantially in accordance with a Plan of Allocation to be described in the
Class Notice and approved by the Court. However, if there is any balance
remaining in the Net Settlement Fund after six (6) months from the date of
distribution of such Net Settlement Fund (whether by reason of tax refunds,
uncashed checks or otherwise), such balance shall be reallocated among and
distributed to Authorized Claimants in an equitable and economic fashion.
Thereafter, any remaining balance should be donated to an appropriate 501(c)(3)
non-profit organization(s) to be selected by Class Lead Counsel.
 
5.3  The Plan of Allocation shall be proposed by Class Lead Counsel and the
Class Settling Defendants shall take no position with respect to the proposed
Plan of Allocation or such plan as may be approved by the Court.
 
5.4  No Person shall have any claim against Class Lead Plaintiffs, Class Lead
Counsel, Derivative Lead Plaintiffs, Derivative Counsel, any claims
administrator, any agent designated by Class Lead Counsel, Class Settling
Defendants, AISLIC, or the Excess Insurers or their respective counsel, based on
the investment or distributions made substantially in accordance with this
Stipulation and the Settlement contained herein, the Plan of Allocation, or
further orders of the Court.
 

-33-

--------------------------------------------------------------------------------





 
5.5  It is understood and agreed by the Settling Parties that the proposed Plan
of Allocation including, but not limited to, any adjustments to an Authorized
Claimant’s claim set forth therein, is not a part of the Stipulation and is to
be considered by the Court separately from the Court’s consideration of the
fairness, reasonableness and adequacy of the Settlement set forth in the
Stipulation, and any order or proceeding relating to the Plan of Allocation
shall not operate to terminate or cancel the Stipulation or affect the finality
of the Court’s Judgments approving the Stipulation and the Settlement set forth
therein, or any other orders entered pursuant to the Stipulation.
 

6.  
Plaintiffs’ Counsel’s Attorneys’ Fees and Reimbursement of Expenses and
Reimbursement of the Lead Plaintiffs

 
6.1  Class Lead Counsel may submit an application or applications (the “Class
Fee and Expense Application”) for distributions from the Class Settlement Fund
for: (a) an award of attorneys’ fees; (b) plus reimbursement of expenses
incurred in connection with prosecuting the Class Action; (c) plus any interest
on such attorneys’ fees and expenses at the same rate and for the same periods
as earned by the Settlement Fund (until paid) as may be awarded by the Court;
and (d) reimbursement of the time and expenses of the Class Lead Plaintiffs in
prosecuting the Class Action. Class Lead Counsel reserve the right to make
additional applications for fees and expenses incurred. Class Settling
Defendants will take no position with respect to the Class Fee and Expense
Application and such matters are not the subject of any agreement between the
Settling Parties other than the terms set forth in the Stipulation.
 
6.2  The Class Fee and Expense Award shall be transferred to Class Lead Counsel
from the Class Settlement Fund as ordered, immediately after the Court executes
a written order awarding such fees and expenses, notwithstanding the existence
of any timely filed objections thereto, or potential appeal therefrom, subject
to the obligation of each counsel to make appropriate repayments
 

-34-

--------------------------------------------------------------------------------



to the Class Settlement Fund as more particularly set forth below in ¶6.3. Class
Lead Counsel shall allocate the attorneys’ fees amongst plaintiffs’ counsel in
the Class Action in a manner in which Class Lead Counsel in good faith believe
reflects the contributions of such counsel to the prosecution and settlement of
the Class Action.
 
6.3  In the event that the Effective Date does not occur, or the order making
the Class Fee and Expense Award is reversed or modified, or the Stipulation is
terminated for any reason, and in the event that the Class Fee and Expense Award
has been paid to any extent, then any of the plaintiffs’ counsel who have
received a payment shall, within five (5) business days from Class Lead Counsel
receiving notice from Class Settling Defendants’ Counsel or from a court of
appropriate jurisdiction, refund to the Class Settlement Fund, the fees and
expenses previously paid to them from the Class Settlement Fund, plus interest
thereon at the same rate as earned by the Class Settlement Fund, in an amount
consistent with such reversal or modification. The return obligation set forth
in this paragraph is the obligation of all plaintiffs’ counsel who receive a
payment in the Class Action. Each such plaintiffs’ counsel’s law firm, as a
condition of receiving such fees and expenses, on behalf of itself and each
partner and/or shareholder of it, agrees that the law firm and its partners
and/or shareholders are subject to the jurisdiction of the Court for the purpose
of enforcing the provisions of this subparagraph. Without limitation, each such
law firm and its partners and/or shareholders agree that the Court may, upon
application of Class Settling Defendants or the Excess Insurers on notice to
Class Lead Counsel, summarily issue orders, including, but not limited to,
judgments and attachment orders, and may make appropriate findings of or
sanctions for contempt, against them or any of them should such law firm fail
timely to repay fees, expenses and interest pursuant to this ¶6.3 of this
Stipulation.
 

-35-

--------------------------------------------------------------------------------





 
6.4  Krispy Kreme will pay attorneys’ fees and expenses to Derivative Counsel in
consideration of the benefits conferred upon Krispy Kreme in an amount to be
negotiated with the Special Committee (“Derivative Fees and Expenses”) and
subject to Court approval.
 
6.5  The procedure for and the allowance or disallowance by the Court of any
applications by any plaintiffs’ counsel for attorneys’ fees and expenses to be
paid out of the Class Settlement Fund or by Krispy Kreme are not part of the
Settlement set forth in the Stipulation, and are to be considered by the Court
separately from the Court’s consideration of the fairness, reasonableness and
adequacy of the Settlement set forth in the Stipulation, and any order or
proceeding relating either to the Class Fee and Expense Application or the
Derivative Fee and Expenses, or any appeal from any order relating thereto or
reversal or modification thereof, shall not operate to terminate or cancel the
Stipulation, or affect or delay the finality of the Judgment in the Class Action
or the Judgment in the Derivative Action.
 
6.6  The Settling Defendants, the Excess Insurers and AISLIC shall have no
responsibility for, and no liability whatsoever with respect to, the allocation
among counsel for any plaintiff in the Actions, and/or any other Person who may
assert some claim thereto, of any fee and expense award that the Court may make
in the Actions.
 

7.  
Conditions of Settlement, Effect of Disapproval, Cancellation or Termination

 
7.1  This Stipulation, the Settlement and the Effective Date shall be
conditioned on the occurrence of all of the following events:
 
(a)  Krispy Kreme, the Excess Insurers, PricewaterhouseCoopers LLP, Tate and
Casstevens each shall have paid or caused to be paid the consideration making up
the Class Settlement Fund as required by ¶¶2.1 to 2.7 above;
 
(b)  Krispy Kreme will take all actions required by ¶2.15 above;
 

-36-

--------------------------------------------------------------------------------





 
(c)  The Board of Directors of Krispy Kreme will have reviewed and approved the
Stipulation; the Excess Insurers will have reviewed and approved the
Stipulation, which approval will not be unreasonably withheld;
 
(d)  Krispy Kreme will have filed its Form 10-K with the SEC within 48 hours of
the execution of this Stipulation;
 
(e)  the Court has entered the Notice Order, as required by ¶3.1, above;
 
(f)  Krispy Kreme has not exercised its option to terminate the Stipulation
pursuant to ¶7.2 hereof;
 
(g)  the Court has entered the Judgments in the Class Action and in the
Derivative Action in substantially in the forms of Exhibits B and C attached
hereto, respectively; and
 
(h)  each of the Judgments has become Final, as defined in ¶1.24, above.
 
7.2  Krispy Kreme shall have the option to terminate the Settlement in the event
that Settlement Class Members who purchased or otherwise acquired more than a
certain number of Krispy Kreme shares during the Settlement Class Period choose
to exclude themselves from the Settlement Class, as set forth in a separate
agreement (the “Supplemental Agreement”) executed between Class Lead Counsel and
counsel for the Class Settling Defendants. The Supplemental Agreement will not
be filed with the Court unless and until a dispute arises between the Class Lead
Plaintiffs and Class Settling Defendants concerning its interpretation or
application.
 
7.3  In the event the Settlement is not approved or the Stipulation shall
terminate or shall not become effective for any reason, within ten (10) business
days after written notification of such event is sent by counsel for the Class
Settling Defendants or Class Lead Counsel to the Escrow Agent, the cash
component of the Class Settlement Fund (including accrued interest), plus any
amount then remaining in the Class Notice and Administration Fund (including
accrued interest),
 

-37-

--------------------------------------------------------------------------------



less expenses and any costs which have either been disbursed pursuant to ¶¶2.12
to 2.14 hereto, or are chargeable to the Class Notice and Administration Fund,
shall be refunded by the Escrow Agent to PwC, the Excess Insurers, Tate, and
Casstevens in proportion to their contribution to the Class Settlement Fund and
the Krispy Kreme Settlement Stock and the Krispy Kreme Settlement Warrants,
together with any proceeds from the sale or other disposition of Krispy Kreme
Settlement Stock pursuant to ¶2.6(f), shall be returned to Krispy Kreme. At the
request of counsel for Class Settling Defendants, the Escrow Agent or its
designee shall apply for any tax refund owed to the Class Settlement Fund and
pay the proceeds, after deduction of any reasonable fees or expenses incurred in
connection with such application(s) for refund to PwC, the Excess Insurers and
any other contributors in proportion to their contribution to the Class
Settlement Fund.
 
7.4  In the event that the Stipulation or Settlement is not approved by the
Court or the Settlement set forth in the Stipulation is terminated for any
reason, the Settling Parties shall be restored to their respective positions in
the Actions as the date of this Stipulation, and all negotiations, proceedings,
documents prepared and statements made in connection herewith shall be without
prejudice to the Settling Parties, shall not be deemed or construed to be an
admission by any Settling Party of any act, matter or proposition and shall not
be used in any manner or for any purpose in any subsequent proceeding in the
Actions or in any other action or proceeding. In such event, the terms and
provisions of the Stipulation, with the exception of ¶¶1.1-1.47, 2.8-2.14,
7.2-7.5 and 8.4 herein, shall have no further force and effect with respect to
the Settling Parties and shall not be used in the Actions or in any other
proceeding for any purpose, and any Judgments or orders entered by the Court in
accordance with the terms of the Stipulation shall be treated as vacated, nunc
pro tunc.
 

-38-

--------------------------------------------------------------------------------





 
7.5  If the Effective Date does not occur, or if the Stipulation is terminated
for any reason, neither the Class Lead Plaintiffs nor any of their counsel shall
have any obligation to repay any amounts actually and properly disbursed from or
chargeable to the Class Notice and Administration Fund. In addition, any
expenses already incurred and properly chargeable to the Class Notice and
Administration Fund pursuant to ¶2.12 hereof at the time of such termination or
cancellation but which have not been paid, shall be paid by the Escrow Agent in
accordance with the terms of the Stipulation prior to the balance being
refunded.
 
7.6  The Settling Parties agree that, with respect to any Class Settling
Defendant, in the event of a final order of a court of competent jurisdiction,
not subject to any further proceedings determining the transfer of the Class
Settlement Fund, or any portion thereof, by or on behalf of such Class Settling
Defendant to be a preference, voidable transfer, fraudulent transfer or similar
transaction under Title 11 of the United States Code (Bankruptcy) or applicable
state law and any portion thereof is required to be refunded and such amount is
not promptly deposited in the
 
Class Settlement Fund by any other Defendant, then, at the election of Class
Lead Counsel, as to such Class Settling Defendant, the releases given and the
Judgments entered in favor of such Class Settling Defendant pursuant to the
Stipulation shall be null and void. The releases given and the Judgments entered
in favor of other Class Settling Defendants shall remain in full force and
effect.
 

8.  
Miscellaneous Provisions

 
8.1  The Settling Parties (a) acknowledge that it is their intent to consummate
the terms and conditions of this Stipulation; and (b) agree to cooperate to the
extent reasonably necessary to effectuate and implement all terms and conditions
of the Stipulation and to exercise their best efforts to accomplish the
foregoing terms and conditions of the Stipulation.
 

-39-

--------------------------------------------------------------------------------





 
8.2  Each Class Settling Defendant warrants as to himself, herself or itself
that, at the time any of the payments provided for herein are made by or on
behalf of himself, herself or itself, the payment will not render him, her or it
insolvent. This representation is made by each Class Settling Defendant as to
himself, herself or itself and is not made by any counsel for the Class Settling
Defendants.
 
8.3  The Settling Parties intend this Settlement to be a final and complete
resolution of all disputes among them with respect to the Actions, provided,
however, that it is the express intent of the Parties to this Stipulation that
Livengood is not a Derivative Settling Defendant for purposes of this
Stipulation and that derivative claims of Krispy Kreme against Livengood are not
being released by this Stipulation. The Settlement compromises claims that are
contested and shall not be deemed an admission by any Settling Party as to the
merits of any claim or defense. While the Settling Defendants deny that the
claims advanced in the Actions were meritorious, the Settling Parties agree and
the Judgments in the Actions will state, that the Actions were filed, prosecuted
and defended in good faith and in accordance with the applicable law and Federal
Rules of Civil Procedure, including Rule 11 of the Federal Rules of Civil
Procedure, and are being settled voluntarily after consultation with competent
legal counsel. Krispy Kreme may issue a press release announcing the Settlement,
but may not contradict the above language.
 
8.4  Neither the Stipulation nor the Settlement, nor any act performed or
document executed pursuant to or in furtherance of the Stipulation or the
Settlement: (a) is or may be deemed to be or may be used as an admission of, or
evidence of, the validity of any Released Class Claims or Released Derivative
Claims, or of any wrongdoing or liability of the Settling Defendants; or (b) is
or may be deemed to be or may be used as an admission of, or evidence of, any
fault or omission of any of the Settling Defendants in any civil, criminal or
administrative proceeding in any court,
 

-40-

--------------------------------------------------------------------------------



administrative agency or other tribunal. The Settling Defendants may file the
Stipulation and/or the Judgments in related litigation as evidence of the
Settlement, or in any action that may be brought against them in order to
support a defense or counterclaim based on principles of res judicata,
collateral estoppel, release, good faith settlement, judgment bar or reduction
or any other theory of claim preclusion or issue preclusion or similar defense
or counterclaim.
 
8.5  All agreements made and orders entered during the course of the Actions
relating to the confidentiality of information shall survive this Stipulation.
 
8.6  All of the Exhibits to this Stipulation are material and integral parts
hereof and are fully incorporated herein by this reference.
 
8.7  This Stipulation may be amended or modified only by a written instrument
signed by or on behalf of all Settling Parties or their respective
successors-in-interest.
 
8.8  This Stipulation and the Exhibits attached hereto, and the Supplemental
Agreement constitute the entire agreement among the Settling Parties and no
representations, warranties or inducements have been made to any party
concerning the Stipulation, its Exhibits, or the Supplemental Agreement other
than the representations, warranties and covenants contained and memorialized in
such documents. The Stipulation supersedes and replaces any prior or
contemporaneous writing, statement or understanding, including the draft
Memorandum of Understanding pertaining to the Actions. Except as otherwise
provided herein, all parties shall bear their own costs.
 
8.9  Counsel for the Settling Parties are expressly authorized by their
respective clients to take all appropriate actions required or permitted to be
taken pursuant to the Stipulation to effectuate its terms and conditions.
 

-41-

--------------------------------------------------------------------------------





 
8.10  Each counsel or other Person executing this Stipulation or any of its
Exhibits on behalf of any party hereto hereby warrants that such Person has the
full authority to do so.
 
8.11  The Stipulation may be executed in one or more counterparts. All executed
counterparts including facsimile counterparts and each of them shall be deemed
to be one and the same instrument. A complete set of original executed
counterparts shall be filed with the Court by Class Lead Counsel.
 
8.12  This Stipulation shall be binding upon, and inure to the benefit of, the
Settling Parties and their respective successors, assigns, heirs, spouses,
marital communities, executors, administrators and legal representatives.
 
8.13  Without affecting the finality of the Judgments entered in accordance with
this Stipulation, the Court shall retain jurisdiction with respect to
implementation and enforcement of the terms of the Stipulation and Judgments,
and the Settling Parties hereto submit to the jurisdiction of the Court for
purposes of implementing and enforcing the Settlement embodied in the
Stipulation and Judgments.
 
8.14  This Stipulation and the Exhibits hereto shall be considered to have been
negotiated, executed and delivered, entered into, and to be wholly performed, in
the State of North Carolina, and the rights and obligations of the Settling
Parties to the Stipulation shall be construed and enforced in accordance with,
and governed by, the internal, substantive laws of the State of North Carolina
without giving effect to that State’s choice of law principles.
 

-42-

--------------------------------------------------------------------------------





 

-43-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused the Stipulation to be
executed, by their duly authorized attorneys, dated as of October 30, 2006.
 
Liaison Counsel:


L. BRUCE McDANIEL (N.C. State Bar #5025)
WILLIAM E. ANDERSON (N.C. State Bar #098)
Attorneys for Plaintiff
McDANIEL & ANDERSON, L.L.P.
Lafayette Square
4942 Windy Hill Drive
P.O. Box 58186
Raleigh, NC 27658
Telephone: 919/872-3000
919/790-9273 (fax)


Class Lead Counsel:
 
LERACH COUGHLIN STOIA GELLER
RUDMAN & ROBBINS LLP
SHAWN A. WILLIAMS
SYLVIA WAHBA-KELLER
100 Pine Street, Suite 2600
San Francisco, CA 94111
Telephone: 415/288-4545
415/288-4534 (fax)
 
LERACH COUGHLIN STOIA GELLER
RUDMAN & ROBBINS LLP
JOY ANN BULL
 
/s/ Joy Ann Bull
JOY ANN BULL

 
655 West Broadway, Suite 1900
San Diego, CA 92101-3301
Telephone: 619/231-1058
619/231-7423 (fax)
 

-44-

--------------------------------------------------------------------------------


 
LERACH COUGHLIN STOIA GELLER
RUDMAN & ROBBINS LLP
PAUL J. GELLER
DAVID J. GEORGE
ROBERT J. ROBBINS
120 East Palmetto Park Road, Suite 500
Boca Raton, FL 33432
Telephone: 561/750-3000
561/750-3364 (fax)


LERACH COUGHLIN STOIA GELLER
     RUDMAN & ROBBINS LLP
SANDRA STEIN
1845 Walnut Street, Suite 945
Philadelphia, PA 19103
Telephone: 215/988-9546
215/988-9885 (fax)
 
Derivative Lead Counsel:
 
MURRAY, FRANK & SAILER, LLP
 
/s/ Lawrence D. McCabe
LAWRENCE D. McCABE
 
275 Madison Avenue, Suite 801
New York, NY 10016
Telephone: 212/682-1818
212/682-1892 (fax)

 
SCHIFFRIN & BARROWAY, LLP
 
/s/ Eric L. Zagar
                ERIC L. ZAGAR
 
280 King of Prussia Road
Radnor, PA 19087
Telephone: 610/66-7706
610/667-7056 (fax)

-45-

--------------------------------------------------------------------------------



 


WILSON SONSINI GOODRICH &
  ROSATI, P.C.
BRUCE G. VANYO
JEROME F. BIRN, JR.
   
/s/ Jerome F. Birn, Jr.
JEROME F. BIRN, JR.
 
650 Page Mill Road
Palo Alto, CA 94304-1050
Telephone: 650/493-9300
650/493-6811 (fax)
 
 
WILSON SONSINI GOODRICH &
  ROSATI, P.C.
NICHOLAS I. PORRITT
11921 Freedom Drive, Suite 600
Reston, VA 20190-5634
Telephone: 703/734-3100
703/734-3199 (fax)
 
 
KILPATRICK STOKTON LLP
JAMES A. KELLY, JR. (NC State Bar No. 2499)
W. MARK CONGER (NC State Bar No. 18141)
1001 West Fourth Street
Winston-Salem, NC 27101-2400
Telephone: 336/607-7300
336/607-7500 (fax)
 
Attorneys for Krispy Kreme Doughnuts, Inc., John N. McAleer, Michael C.
Phalen, Erskine Bowles, Mary Davis Holt, William T. Lynch, Jr, Robert L. McCoy,
Robert S. McCoy, Jr, James H. Morgan, R. Frank Murphy, Dr. Su Hua Newton, Robert
L. Strickland, Togo D. West, Jr., and North Texas Doughnuts, L.P.


-46-

--------------------------------------------------------------------------------





 
WEIL GOTSCHAL & MANGES LLP
ROBERT F. CARANGELO
JOSEPH S. ALLERHAND
STEPHEN A. RADIN
CAITLYN M. CAMPBELL
   
/s/ Robert F. Carangelo
ROBERT F. CARANGELO
 
767 Fifth Avenue
New York, NY 10153
Telephone: 212/310-8000
212/310-8007 (fax)
 
Attorneys for Special Litigation Committee of Krispy Kreme Doughnuts, Inc.
 
DAVIS POLK & WARDWELL
MICHAEL P. CARROLL
MICHAEL S. FLYNN
GINA CARUSO
   
/s/ Michael S. Flynn
MICHAEL S. FLYNN
 
450 Lexington Avenue
New York, NY 10017
Telephone: 212/450-4000
212/450-4800 (fax)
 
Attorneys for Defendant PricewaterhouseCoopers LLP


-47-

--------------------------------------------------------------------------------





 
IRELL & MANELLA LLP
DAVID A. SIEGEL
MARTIN N. GELFAND
   
/s/ Martin G. Gelfand
DAVID A. SIEGEL
 
1800 Avenue of the Stars, Suite 900
Los Angeles, CA 90067-4276
Telephone: 310/277-1010
310/203-7199 (fax)
 
Attorneys for Defendant John Tate
 
WOMBLE CARLYLE SANDRIDGE
& RICE, PLLC
RONALD R. DAVIS
   
/s/ Ronald R. Davis
RONALD R. DAVIS
 
One West Fourth Street
P.O. Box 84
Winston-Salem, NC 27102
Telephone: 336/721-3600
336/721-3660 (fax)
 
Attorneys for Defendant Randy Casstevens
 
FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP
DANIEL E. LOEB
   
/s/ Daniel E. Loeb
DANIEL E. LOEB
 
1001 Pennsylvania Avenue, N.W.
Washington, DC 20004
Telephone: 202/639-7000
202/639-7003 (fax)
 
Attorneys for Defendant Philip Waugh, Jr.


-48-

--------------------------------------------------------------------------------





 
BELL DAVIS & PITT
WILLIAM K. DAVIS
KEVIN G. WILLIAMS
   
/s/ Kevin G. Williams
KEVIN G. WILLIAMS
 
Century Plaza
Suite 600
100 North Cherry Street
Winston-Salem, NC 27101
Telephone: 316/722-3700
 
Attorneys for Joseph A. McAleer, Jr., Steven D. Smith, John McAleer Orell,
Arlington Doughnut Company. L.L.C., Euless Doughnut Company, L.L.C., Frisco
Doughnut Company, L.L.C., Grapevine Doughnut Company, L.L.C., Greater DFW
Doughnuts, Inc., Greater DFW Doughnuts, L.L.P., Hulen St. Doughnut Company,
L.L.P., and Old Towne Doughnut Company, L.L.P.
 
EASTMAN & SMITH, LTD.
MATTHEW D. HARPER
   
/s/ Matthew D. Harper
MATTHEW D. HARPER
 
P.O. Box 10032
Toledo, OH 43699
Telephone: 419/241-6000
419/247-1777 (fax)
 
Attorneys for Dough-Re-Mi Company, Ltd.


 
 
-49-